DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefit from KR10-2019-0047416 filed in Korea on 04/23/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims are given broadest reasonable interpretations, MPEP 2111. The terms “connected to,” and “coupled to” are interpreted throughout this office action as an indirect electrical connection unless otherwise expressly recited as direct electrical connection. Transitional terms such as “comprising” are interpreted to be open ended inclusion, MPEP 2111.03. Terms marked in [] need grammatical corrections. No claim objections have been made for grammatical issues.

Response to Arguments
4.	Applicant’s arguments, see pages 8-13, filed 06/22/2021, with respect to claims 1, 15, 20 and 23 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 
Allowable Subject Matter
5.	Claims 1, 15, 20 and 23 are allowed.

KIM (US2020/0135091A1, hereinafter as, KIM).
	In regards to claim 1, KIM disclose a display device (fig.1, para 0013, light emitting display apparatus) comprising: pixels (fig.1, pixels as denoted by P, para 0039); wherein each of the pixels (fig.1, pixels as denoted by P, para 0039) comprises:  
a first transistor (Tsw1, fig.2) having a gate electrode connected to a first node (node at C1, Tsw1 and Tdr, fig.2), a first electrode connected to a second node (node at C2, Tdr and Tsw2), and a second electrode connected to a third node (node between Tsw3 C2 and C1 and Tdr, fig.2); 
a second transistor (Tsw2, fig.2) having a gate electrode connected to a first scan line (gate of Tsw1 connected to Spa, fig.2), a first electrode connected to a data line (electrode of Tsw1, connected to, fig.2, Vdata), and a second electrode connected to the second node (node at C2, Tdr and Tsw2);
 and a third transistor (Tdr, fig.2) having a first gate electrode connected to the first scan line (Spa, fig.2), a second gate electrode (fig.2, back gate of Tdr as second gate electrode), a first electrode connected to the first node (node at C1, Tsw1 and Tdr, fig.2), and a second electrode connected to the third node (node between Tsw3 C2 and C1 and Tdr, fig.2). 
However, as amended 06/22/2021, KIM fails to disclose the limitations of “directly electrically connected” circuit elements. 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-14, 18-19 are also allowed based on their respective dependencies from the independent claim 1. 
KIM discloses the display device as cited in claim 1, wherein the third transistor (fig.3, Tdr) comprises:
In the embodiment of fig.3, KIM does not disclose a first sub-transistor having a sub-gate electrode connected to the first scan line, a first electrode connected to the first node, and a second electrode; and a second sub-transistor having a sub-gate electrode connected to the first scan line, a first electrode connected to the second electrode of the first sub-transistor, and a second electrode connected to the third node.
In the embodiment of fig. 8, KIM discloses a first sub-transistor having a sub-gate electrode connected to the first scan line (TSW4 as first sub-electrode having gate connected to Spa, fig.8), a first electrode connected to the first node (one of source or drain of TSW4 connected to node at C1, C2, Tdr and TSW3), and a second electrode (the other of source or drain of TSW4, fig.8); and a second sub-transistor (TSW1 as second sub-transistor) having a sub-gate electrode connected to the first scan line (the gate of TSW1 connected to Spa, fig.8), a first electrode (one of source or drain of TSW1, fig.8) connected to the second electrode of the first sub-transistor (to the other of source or drain of TSW4, fig.8), and a second electrode connected to the third node (the other of source or drain of TSW1 connected to node between Tsw3 C2 and C1 and Tdr, fig.2), 
KIM does not disclose wherein at least one of the first sub-transistor and the second sub-transistor includes the second gate electrode. 
Accordingly, the independent claim 15 is allowed. The dependent claims 16-17 are also allowed based on their respective dependencies from the independent claim 15. 

In regards to claim 20, KIM discloses a method of aging a transistor (figs.2-3. Tdr) comprising a first gate electrode (PMOS gate of Tdr as first gate, fig.2), a second gate electrode (back gate of Tdr, fig.2, as the second gate electrode), and a semiconductor layer (layers comprising 103-105 as semiconductor layer, fig.3) disposed between the first gate electrode (GE1, fig.3) and the second gate electrode (fig.3, GE2), and including a source region doped with an acceptor, a channel region, and a drain region doped with an acceptor (since Tdr used in the configuration of fig.3, is a PMOS type, it is known to one of ordinary skill in the art, that its source (SE fig.3), channel region (fig.3, CA) and drain region (DE, fig.3) are doped with an acceptor. Interpreted in light of the applicant’s specification para 0123, pgpub), the method comprising: applying a voltage higher than a voltage of the drain region to the first gate electrode; and applying a voltage lower than the voltage of the first gate electrode to the second gate electrode (it is not recited during which time period of driving the transistor (initialization, light emission or discharging or resetting) this method is applied. Para 0123, the switching unit according to an embodiment supplies the data voltage Vdata to the first capacitor C1 and supplies an initialization voltage Vini to the second capacitor C2 during the first period, thereby storing the data voltage Vdata to the first capacitor C1 and initializing a voltage of the second capacitor C2. In this case, the switching unit may store the difference voltage Vdata-Vini between the data voltage Vdata and the initialization voltage Vini in the first capacitor C1 and initializes the second capacitor C2 to a voltage of 0V (zero V).
Therefore, it is interpreted that the voltage at drain region is less than the voltage at first gate electrode of Tdr. While the voltage at first gate electrode is greater than the voltage at second gate electrode of the Tdr at least during this period).
	KIM does not disclose a gate insulating layer disposed between the first gate electrode and the semiconductor layer and applying a voltage lower than the voltage of the first gate electrode to the second gate electrode such that electrons are trapped in a lattice of the gate insulating layer. 
Accordingly, the independent claim 20 is allowed. The dependent claim 21-22 are also allowed based on their respective dependencies from the independent claim 20. 

In regards to claim 23, in the embodiment of fig. 8 KIM discloses a method of aging a transistor (fig.8, Tdr) comprising a first gate electrode (first gate electrode of Tdr, fig.8), a second gate electrode (fig.8, Tdr back gate electrode as second gate electrode), and including a source region doped with a donor, a channel region, and a drain region doped with a donor (since Tdr used in the configuration of fig.3, is a NMOS type, it is known to one of ordinary skill in the art, that its source (SE fig.3), channel region (fig.3, CA) and drain region (DE, fig.3) are doped with a donor. Interpreted in light of the applicant’s specification para 0123, pgpub,
In the embodiment of fig.8, KIM does not disclose and a semiconductor layer disposed between the first gate electrode and the second gate electrode, the method comprising: applying a voltage lower than a voltage of the drain region to the first gate electrode; and applying a voltage higher than the voltage of the first gate electrode to the second gate electrode. 
fig. 3, KIM discloses and a semiconductor layer (fig.3, layer comprising 103-105) disposed between the first gate electrode (fig.3, GE1) and the second gate electrode (GE2, fig.3), 
the method comprising: applying a voltage lower than a voltage of the drain region to the first gate electrode; and applying a voltage higher than the voltage of the first gate electrode to the second gate electrode (it is not recited during which time period of driving the transistor (initialization, light emission or discharging or resetting) this method is applied. Para 0124, the switching unit according to an embodiment may float each of the first gate electrode and the source electrode of the driving transistor Tdr and supply the initialization voltage Vini to the second gate electrode of the driving transistor Tdr during the second period. 
Further para 0125, during the third period, the switching unit supplies the reference voltage Vref to the first gate electrode of the driving transistor Tdr, supplies the pixel driving voltage Vdd to the drain electrode of the driving transistor Tdr, here, the reference voltage Vref may have a voltage level lower than the pixel driving voltage Vdd). 

	KIM does not disclose a gate insulating layer disposed between the first gate electrode and the semiconductor layer and applying a voltage lower than the voltage of the first gate electrode to the second gate electrode such that electrons are trapped in a lattice of the gate insulating layer.  
Accordingly, the independent claim 23 is allowed. The dependent claim 24-25 are also allowed based on their respective dependencies from the independent claim 23. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627